Citation Nr: 0430942	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a heart disorder, 
claimed as mitral valve prolapse with mild regurgitation. 

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint and disc disease, status 
post L5 laminectomy. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disorder. 

5.  Entitlement to an initial compensable evaluation for 
essential tremor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from February 1975 to August 1975 and in the United 
States Army from August 1987 to November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002, by 
the Atlanta, Georgia, Regional Office (RO), which granted 
service connection for degenerative joint and disc disease, 
status post L5 laminectomy, and assigned a 20 percent 
disabling rating, effective December 1, 2000.  That decision 
also denied service connection for a heart disorder, claimed 
as mitral valve prolapsed, and bilateral plantar fasciitis.  
The veteran perfected a timely appeal to that decision.  

The Board notes that, in the January 2002 rating action, the 
RO also granted service connection for residuals of surgery 
to the left knee, evaluated as 10 percent disabling; the RO 
also granted service connection for essential tremor, 
evaluated as noncompensably disabling.  Subsequently, in 
August 2002, the veteran submitted a notice of disagreement 
(NOD) with the disability rating assigned for the essential 
tremor; and, in his substantive appeal (VA Form 9), received 
in January 2003, he disagreed with the rating assigned for 
his left knee disorder.  However, a review of the record 
shows that the RO has not issued a statement of the case 
(SOC) concerning the claims for higher ratings for his 
essential tremor and left knee disability.  For the reasons 
discussed below, these issues must be remanded to the RO.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  
Unfortunately, as will be explained in the REMAND section 
following the decision, the issues of entitlement to service 
connection for mitral valve prolapsed, as well as an 
increased rating for a low back disorder, must be remanded as 
well.  

Also note that in cases, as here, where the veteran has 
timely appealed the initial ratings assigned just after 
establishing his entitlement to service connection, VA must 
consider the propriety of the initial ratings.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  With this in mind, the Board has recharacterized the 
issues to reflect this consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate the issue 
addressed in this decision.  

2.  Post-service medical evidence is negative for a current 
diagnosis of plantar fasciitis.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The veteran's claim for benefits was received in December 
2000; and, in a February 2001 letter, the RO essentially 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  Thereafter, the RO by its 
January 2002 rating decision denied the veteran's claim 
seeking entitlement to service connection for bilateral 
plantar fasciitis.  The veteran was sent a notice of this 
rating decision later in January 2002, as well as a statement 
of the case in December 2002.  All these documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the appellant's claim could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claim.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The service medical records indicate that the veteran was 
seen in February 1988 with complaints of pain in the right 
foot and right big toe for the past two weeks.  The 
assessment was R/O sprained toe.  In June 1988, the veteran 
was diagnosed with Achilles tendonitis.  The veteran was seen 
at a clinic in February 1989, after stepping on a staple.  X-
ray study revealed peritendonitis calcerea at the Achilles 
tendon insertion on calcaneus; mild hallux valgus was 
evident.  Otherwise, the foot appeared normal.  In November 
1994, the veteran was diagnosed with Achilles tendonitis, 
right.  In May 1997, the veteran was diagnosed with hallux 
valgus.  He was subsequently diagnosed with contusion of the 
left foot in April 1998.  When seen in April 2000, the 
veteran was seen for complaints of pain in both heels; the 
pertinent diagnosis was plantar fasciitis.  

The veteran was afforded a VA examination in March 2001, at 
which time he complained of pain in both feet on and off for 
the last 10 years.  No specific trauma was reported.  The 
veteran reported increased pain with walking and any type of 
strenuous activity.  He denied any fracture or surgery to his 
feet.  On examination, it was noted that the toes were 
downgoing.  Sensation was normal to pinprick and to all 
modalities.  Gait and coordination were within normal limits.  
Range of motion revealed 50 degrees of plantar flexion, 20 
degrees of dorsiflexion, 60 degrees of supination, and 30 
degrees pronation.  The examiner noted that the veteran did 
not have any evidence of bilateral plantar fasciitis on 
examination.  The assessment was that there was no evidence 
of bilateral plantar fasciitis.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran essentially contends that he has a bilateral foot 
disorder that began in service.  The Board will apply the 
same Hickson analysis to this issue.  

The veteran's service medical records reveal that he was seen 
on several occasions for complaints of foot pain and, in 
April 2000, he was diagnosed with plantar fasciitis.  
Consequently, the Board concludes that a bilateral foot 
disorder, diagnosed as plantar fasciitis, was shown in 
service, satisfying element (2) of Hickson.  However, there 
is no postservice diagnosis of bilateral plantar fasciitis.  
In fact, the examiner in March 2001 concluded that the 
veteran did not have any evidence of plantar fasciitis on 
clinical evaluation.  

In the absence of competent medical evidence diagnosing 
bilateral plantar fasciitis, element (1) of Hickson is not 
satisfied and the veteran's claim fails on that basis.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  
Moreover, since the veteran does not currently have any 
evidence of plantar fasciitis, there cannot be, and is not of 
record, evidence showing a nexus between a bilateral foot 
disorder, diagnosed as plantar fasciitis, and service.  
Because neither Hickson elements (1) or (3) are satisfied, 
the veteran's claim for service connection for bilateral 
plantar fasciitis must be denied.  

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
rendering an opinion, no matter how sincerely, that he 
developed bilateral plantar fasciitis in service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran's claim of entitlement 
to service connection for bilateral plantar fasciitis is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

Service connection for bilateral plantar fasciitis is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

A.  Increased rating for degenerative disc disease with 
moderate mechanical low back pain.

The veteran's back disorder, degenerative joint and disc 
disease, status post L5 laminectomy, is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  The Board notes that there 
have been significant changes in the pertinent rating 
criteria since the most recent VA examination in March 2001, 
and since the RO's most recent consideration of the claim in 
December 2002.  Specifically, the criteria for evaluating 
intervertebral disc syndrome contained in Diagnostic Code 
5293 were amended effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  And the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003) (listing the new criteria under Diagnostic 
Codes 5235-5243, with Diagnostic Code 5243 now embodying the 
revised provisions of the former Diagnostic Code 5293 for 
intervertebral disc syndrome).  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2003).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997).  
To date, however, the veteran has not been notified of the 
newly enacted provisions of Diagnostic Codes 5235-5243.  
While the December 2002 statement of the case cited the new 
criteria, consideration of the revised criteria in evaluating 
the veteran's back disorder is not reflected in the claims 
folder.  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  In this 
regard, the Board notes that the only VA examination of 
record, dated in March 2001, does not sufficiently address 
the symptomatology contemplated by either set of revisions, 
particularly in regard to the new criteria for intervertebral 
disc syndrome.  In addition, in his January 2003 substantive 
appeal, the veteran reported significant pain and limited 
motion in his lower back.  In fact, the veteran indicates 
that the pain gets so bad that he is unable to walk; he also 
noted that the pain wakes him up at night.  Given the above, 
the Board finds that giving the veteran another examination 
would be appropriate because the record does not contain a 
current examination that takes into account the new criteria.  

The Board also finds that further development is warranted to 
comply with the duty to assist provisions of the VCAA.  The 
Board acknowledges the development efforts of the RO as 
demonstrated by providing the veteran with the March 2001 
examination.  However, although the veteran related 
significant pain in his back, the VA examiner did not comment 
on the effects and the extent of functional loss due to pain, 
and, therefore, provided insufficient evidence to determine 
the proper rating for his back disorder.  See DeLuca v. 
Brown, 8 Vet. App. at 204-7.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the duty to assist may include an 
examination "which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.").  Therefore, 
inasmuch as there is insufficient medical evidence to decide 
the claim, the veteran should be afforded another VA 
examination.  


II.  Service Connection for heart disease, diagnosed as 
mitral valve prolapse with mitral regurgitation.

The veteran has asserted that he developed mitral valve 
prolapse with mild regurgitation during service.  The service 
medical records reflect that the veteran was seen on several 
occasions for complaints of chest pain.  An echocardiogram, 
performed in August 1996, revealed mitral valve prolapse with 
mild mitral regurgitation.  Subsequently, in October 1998, he 
was diagnosed with mitral valve prolapse, chest pain 
(atypical).  In January 2000, a chest x-ray showed no 
evidence of cardiopulmonary disease.  The veteran was 
afforded a VA examination in March 2001 and mitral valve 
prolapse with mild mitral regurgitation was diagnosed after 
this evaluation.  However, the examiner failed to make any 
comment regarding the etiology of this disorder; the examiner 
simply stated that complaints of chest cramps were considered 
non-cardiac in nature.  In cases involving service connection 
for a disability, a medical opinion regarding the possible 
nexus between the disability and service is necessary.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also finds that a medical opinion is needed as to 
whether the veteran's diagnosed mitral valve prolapse is 
actually a "finding," as the RO stated, or the cause of or a 
manifestation of any chronic cardiac disorder.  The Board 
does not possess the medical expertise to conclude mitral 
valve prolapse is a finding, as opposed to a disability, and 
there is no objective evidence in the record upon which the 
Board could make such a determination.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103.  The veteran 
has not been accorded a recent VA cardiac examination, and 
said examination, along with comments obtained by the 
examiner, would assist in evaluating this claim.  
Specifically, the VA has a responsibility to obtain a medical 
opinion as to the etiology (versus a diagnosis coupled with 
an observation) of the claimed heart disability, to include 
mitral valve prolapse.  The examiner must determine whether 
the veteran now suffers from a heart disability, to include 
mitral valve prolapse, and if he does, whether the diagnosed 
disability is related to the veteran's military service.  The 
claim is also remanded for the purpose of obtaining 
additional medical information that would provide an answer 
to the veteran's contentions.  


B.  Claims for which a NOD remains pending.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.  

As noted above, in the January 2002 rating action, the RO 
assigned a noncompensable evaluation for the veteran's 
essential tremor.  Received in August 2002 was a statement 
from the veteran, wherein he expressed disagreement with the 
rating assigned to the service-connected essential tremor.  
The above rating action also granted service connection for a 
left knee disorder, and assigned a 10 percent disability 
rating for that disorder.  In his substantive appeal, 
received in January 2003, the veteran also expressed 
disagreement with the rating assigned for the left knee.  The 
Board notes that a statement of the case addressing the 
matter of entitlement to increased ratings for the essential 
tremor and left knee disorders has not yet been issued.  
Therefore, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
heart disorder, and his service-connected 
low back disorder.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records, 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.  After completion of the above, the RO 
should schedule the veteran for an 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected low back disorder.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension Examination 
Spine Worksheet, to include the portions 
of the worksheet for the thoracolumbar 
spine, neurological examination, and for 
intervertebral disc syndrome.  All 
indicated tests and studies, including x-
rays, electromyography (EMG), and nerve 
conduction studies, as deemed appropriate 
by the examiners, should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner should 
state whether the service-connected back 
disability results in any weakness, 
weakened movement, excess fatigability, 
and incoordination; and if so, describe 
the nature and severity thereof.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected low back 
disability should be described in 
adequate detail.  

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by an appropriate medical 
specialist to assess the nature and 
etiology of any cardiovascular 
disability, to include mitral valve 
prolapse.  The claims file and a separate 
copy of this remand, should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The purpose of the examination is to 
determine whether the veteran has a 
ratable heart disability, and if so, 
whether it was incurred during the 
veteran's military service in general.  
In this regard, the examiner should opine 
whether it is at least as likely as not 
that the heart disability was incurred 
during the veteran's military service.  
If the examiner determines that the 
veteran now suffers from mitral valve 
prolapse, the examiner should explain in 
detail what this condition entails and 
whether he/she would consider it a 
ratable disability.  Any further 
indicated tests or laboratory studies 
should be performed.  All opinions 
expressed by the medical specialist must 
be accompanied by a complete rationale.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, including VCAA law and 
regulations, considered pertinent to the 
issues currently on appeal.  The SSOC 
should also include the revised rating 
criteria effective in September 2002 and 
September 2003.  A reasonable period of 
time should be allowed for response.  

6.  The RO also should review the 
veteran's claims for increased ratings 
for essential tremor and a left knee 
disorder to determine whether additional 
development is necessary.  If not, or 
once it is completed, the RO should 
prepare an SOC concerning these issues in 
accordance with 38 C.F.R. § 19.29, unless 
resolved by granting the benefits 
requested, or the NOD is withdrawn.  
After issuing the SOC, the veteran must 
give given time to perfect an appeal to 
the Board by submitting a timely 
Substantive Appeal, e.g., a VA Form 9 or 
equivalent statement.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



